—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered August 25, 1999, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s claim that the court improperly denied a challenge for cause against a prospective juror has not been preserved for appellate review and we decline to review it in the interest of justice. Defendant specifically declined to challenge the prospective juror for cause, and he cannot rely upon the challenge for cause made by the codefendant to preserve his claim (see, People v Colselby, 240 AD2d 227, lv denied 90 NY2d 1010). CPL 270.25 (3) only provides for the joint exercise by codefendants of peremptory challenges. Were we to review this claim, we would find that the challenge for cause was properly denied. Although the prospective juror expressed some initial confusion concerning codefendant’s counsel’s misleading discussion of accessorial liability, she never indicated that there was anything preventing her from rendering an impartial verdict or following the court’s instructions. A prospective juror does not exhibit either bias or an inability to follow instructions by merely seeking clarification about a matter of law (see, People v Jones, 287 AD2d 300).
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the prosecutor’s summation were appropriate responses to defense arguments and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Williams, J.P., Ellerin, Lerner, Rubin and Marlow, JJ.